NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2582
                                      ___________

                                   DEBBIE HUGHEY,
                                             Appellant

                                             v.

         SEPTA - SOUTHEASTERN PENNSYLVANIA TRANSPORTATION
             AUTHORITY; EDWARD ROBINSON; REGINA STONE
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-02903)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 16, 2018

            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                            (Opinion filed: February 21, 2018)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Debbie Hughey appeals from the District Court’s dismissal of her complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B). For the following reasons, we will affirm.

       In June 2017, Hughey filed a pro se civil rights complaint pursuant to 42 U.S.C. §

1983, accompanied by an application to proceed in forma pauperis, in the United States

District Court for the Eastern District of Pennsylvania. Hughey alleged in her complaint

that she was a passenger in a SEPTA bus when it was hit by another vehicle. Hughey

asserted that this accident was due to the “careless[] and negligent[]” conduct of both

drivers. As a result of this accident, Hughey brought suit in state court. Hughey’s case

was submitted to compulsory arbitration, which resulted in a finding in her favor, with an

award of $0.00. Hughey appealed the arbitration award. As of the date of this opinion,

Hughey’s petition for allowance of appeal with the Pennsylvania Supreme Court is

pending. In her complaint, Hughey additionally alleged that defendants violated her civil

rights during her state court proceedings by forcing her into mandatory arbitration and

depriving her of due process and jury trial rights.

       By order entered June 30, 2017, the District Court granted Hughey leave to

proceed in forma pauperis, and sua sponte dismissed Hughey’s complaint pursuant to 28

U.S.C. § 1915(e)(2)(B). The Court held that Hughey had failed to state a claim under §

1983, and that her claims were barred by the statute of limitations. Hughey appeals.


                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

the District Court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B) for failure to

state a claim. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[W]e accept

all factual allegations as true [and] construe the complaint in the light most favorable to

the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)

(quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). We may

affirm on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d

Cir. 2011) (per curiam).

       We agree with the District Court that Hughey’s claim related to the motor vehicle

accident is barred by the statute of limitations. In her complaint, Hughey sought to

remove her state court proceeding to federal court, pursuant to 28 U.S.C. § 1441. If

Hughey were permitted to remove her case to federal court, the statute of limitations

would not bar her claims from being heard. However, the right to remove a case from

state to federal court is reserved to defendants, not plaintiffs. See Shamrock Oil & Gas

Corp., 313 U.S. 100, 104–05 (1941); Conner v. Salzinger, 457 F.2d 1241, 1242–43 (3d

Cir. 1972). As Hughey is the plaintiff in her state court case, she does not have the right

to remove the case to federal court.

       As a result, Hughey’s federal complaint is a new action that is barred by the statute

of limitations.1 The statute of limitations for § 1983 claims is governed by the limitations


1
 Although the statute of limitations is an affirmative defense, a district court may sua
sponte dismiss a complaint under § 1915(e) where the defense is obvious from the
                                              3
period for state law personal injury claims. See Wallace v. Kato, 549 U.S. 384 (2007).

In Pennsylvania, the statute of limitations is two years from the date the claim accrued.

See 42 Pa. Cons. Stat. § 5524(2). In her complaint, Hughey alleged that the accident

occurred on May 17, 2014, but she did not file in the District Court until June 27, 2017,

over three years after the accident took place. On appeal, Hughey merely asserts that her

complaint was timely, but fails to provide any explanation for why the District Court’s

analysis was incorrect. Thus, the District Court correctly found that Hughey’s claim

regarding the motor vehicle accident is time-barred.2

       Additionally, we find that there is no merit to Hughey’s assertion that the state

court proceedings violated her right to due process or a jury trial. Hughey provided only

conclusory statements regarding the claimed violations and failed to provide any

explanation as to why compulsory arbitration violated her rights. As a result, Hughey

failed to state a claim for relief, since merely reciting an element of a cause of action or

making a bare conclusory statement is insufficient to state a claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (U.S. 2009). Besides, Hughey appealed the arbitration award, invoked

her right to proceed to trial, and her case was listed for the jury pool. Only later was her


complaint and no development of the factual record is required. Fogle v. Pierson, 435
F.3d 1252, 1258 (10th Cir. 2006); see also Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.
2014).
2
  Even if Hughey’s claim was not barred by the statute of limitations, the claim is
meritless. In her complaint, Hughey specifically states that defendants were “careless[]
and negligent[]” in their actions. But, the Supreme Court has held that “the Due Process
Clause is simply not implicated by a negligent act of an official causing unintended loss
of or injury to life, liberty, or property.” Daniels v. Williams, 474 U.S. 327, 328 (1986).
                                               4
case dismissed, prior to trial. Hughey does not explain why the compulsory arbitration

program violated her right to a jury trial. Cf. Kimbrough v. Holiday Inn, 478 F. Supp.
566, 571 (E.D. Pa. 1979) (finding that compulsory arbitration programs do not “impose

conditions so burdensome or so onerous that it interferes with the rights guaranteed by

the Seventh Amendment”); Parker v. Children’s Hospital of Philadelphia, 483 Pa. 103,

118 (Pa. 1978) (finding that arbitration, as a condition precedent to trial, does not violate

the right to a jury trial under the Pennsylvania Constitution).3




3
 We have considered Hughey’s remaining arguments and conclude that they are
meritless.
                                        5